Name: Council Regulation (EEC) No 1254/78 of 12 June 1978 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6. 78 Official Journal of the European Communities No L 156/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1254/78 of 12 June 1978 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (% Having regard to the opinion of the Economic and Social Committee (2), Whereas, in accordance with Article 5 (5) of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 11 25/78 (4), the threshold prices for the basic products referred to in Article 1 (a) of the said Regulation are fixed by the Council acting on a proposal from the Commission ; Whereas the threshold prices for the principal basic cereals are fixed by deducting from the target price for a given product the cost of transport between Rotterdam and Duisburg, the cost of unloading and a trading margin ; whereas, in accordance with Article 5 (2) of Regulation (EEC) No 2727/75, the threshold price for the cereals in respect of which no target price is fixed must be fixed in such a way that the price of the principal cereals which are in competition with them shall reach the target price on the Duis ­ burg market ; whereas, in consequence, those prices are derived prices ; whereas they are therefore fixed either on the basis of purely technical criteria or on the basis of a stable price relationship between the secondary cereal and the basic cereal with which it enters into competition ; Whereas in these circumstances all the threshold prices should be fixed by the Commission in accor ­ dance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (5) and (6) of Regulation (EEC) No 2727US shall be replaced by the following : 45 . The Council , acting by a qualified majority on a proposal from the Commission , shall determine the rules for fixing threshold prices for the products referred to in paragraph 3 and the standard qualities for products referred to in para ­ graphs 2 and 3 . 6 . Threshold prices for products referred to in this Article shall be fixed before 1 5 March of each year for the following marketing year in accor ­ dance with the procedure laid down in Article 26.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal oj the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1978 . For the Council The President K. OLESEN (&gt;) OJ No C 85, 10 . 4 . 1978 , p . 31 . (2) OJ No C 101 , 26 . 4. 1978, p . 10 . Q) OJ No L 281 , 1 . 11 . 1975, p . 1 . (4 ) OJ No L 142, 30 . 5 . 1978 , p . 21 .